Name: Commission Regulation (EEC) No 1768/91 of 21 June 1991 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed-milk
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce;  agricultural policy
 Date Published: nan

 Avis juridique important|31991R1768Commission Regulation (EEC) No 1768/91 of 21 June 1991 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed-milk Official Journal L 158 , 22/06/1991 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 38 P. 0023 Swedish special edition: Chapter 3 Volume 38 P. 0023 COMMISSION REGULATION (EEC) No 1768/91 of 21 June 1991 amending Regulation (EEC) No 2921/90 on aid for the production of casein and caseinates from skimmed-milkTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 756/70 of 24 April 1970 on granting aid for skimmed-milk processed into casein and caseinates (3) was repealed by Regulation (EEC) No 2921/90 (4); whereas, at the time of its repeal, certain special measures were adopted to facilitate the release of the guarantees lodged pursuant to Article 4 (1) of Regulation (EEC) No 756/70; whereas it has been shown that, with regard to quantities reaching their destination by 14 October 1990, the said measures do not produce the intended result through no fault of the operators concerned; whereas, therefore, it is necessary to adopt new measures to permit those concerned to obtain the release of the guarantees by presenting supporting documents other than those now required; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2921/90 is hereby amended as follows: 1. In Article 6: (a) the second sentence of the second paragraph is deleted; (b) the following third, fourth and fifth paragraphs are added: 'Where the destinations referred to in the second paragraph have been reached by 14 October 1990, those concerned shall obtain release of the guarantees by submitting to the competent authority an application accompanied by the following supporting documents which must show the exact quantities of casein and caseinates involved and give the relevant production batch numbers: - for exports: proof that the casein or caseinates concerned have left the customs territory of the Community, - for deliveries to an establishment bound by the undertaking referred to in Article 4 (5) of Regulation (EEC) No 756/70: copy of the shipping document and/or delivery note and a copy of the invoice. The competent authority shall only accept the application referred to in the third paragraph on condition that it includes a commitment by the person concerned to pay to the competent authority a sum equal to the securities released if it is discovered, during any control that the public authorities may carry out during the 12 months following the date of signature of the commitment, that the caseins or caseinates concerned had a destination other than that indicated in the supporting documents submitted in accordance with the third paragraph. To facilitate administration of the release of guarantees, Member States shall, where required, assist in identifying the establishments bound by the commitment referred to in Article 4 (5) of Regulation (EEC) No 756/70 located on their territory.' 2. In Article 7, the second paragraph is replaced by the following: 'It shall apply to casein and caseinates produced from 15 October 1990, subject to the provisions of Article 6.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 (1) (b) shall apply to casein and caseinates produced before 15 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 91, 25. 4. 1970, p. 28. (4) OJ No L 279, 11. 10. 1990, p. 22.